Citation Nr: 1224787	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-05 188	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected residuals of a right humerus fracture, status post open reduction internal fixation (RIF). 

2.  Entitlement to an initial increased rating for the service-connected right arm palsy, a residual of a right humerus fracture, rated as 10 percent disabling prior to July 19, 2011 and 30 percent disabling thereon. 



REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to May 1990 and from November 1990 to May 1991 with active duty for training (ACDUTRA) including one period in July 1996. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the RO that granted service connection for residuals of a right humerus fracture and for right arm nerve palsy and assigned a no percent rating and a 10 percent rating, respectively. 

In May 2010, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file. 

The Board remanded the Veteran's claims for additional development of the record, in June 2011.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of an increased rating for the service-connected right arm palsy is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The service-connected right arm disability is show to be manifested by movement of the shoulder from 0 to at least 160 degrees on forward flexion and from 0 to at least 160 degrees on abduction. 

2.  For the period of the appeal, the service-connected right arm disability picture is shown to be productive of a functional loss due to pain and weakness that more nearly approximates that of restriction of all useful motion to level of the shoulder or below. 


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 percent for the service-connected residuals of a right humerus fracture on the basis of limitation of motion are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the August 2009 rating decision granted service connection, the Veteran's claim has been substantiated.  His filing of a Notice of Disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The December 2009 Statement of the Case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," and an attachment to the April 2012 Supplemental Statement of the Case, set forth relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for possible schedular ratings under these diagnostic codes.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, in June 2011, the Board remanded the appeal in order request the Veteran identify any additional relevant treatment records and to schedule him for a VA examination. 

The record reveals that the AMC requested that the Veteran identify any non-VA health care providers who have treated him for his service-connected right arm disability in a June 2011 letter.  No such records were identified or submitted by the Veteran.  The Veteran was afforded an additional VA examination in July 2011.  

The Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.) 

Further, the record contains the Veteran's service treatment records, VA examination reports and the May 2010 hearing transcript.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was afforded VA examinations in August 2009 and July 2011.  The reports of theses examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008). 

While the record does not reflect that the August 2009 VA examiner reviewed the Veteran's claims folder, the Veteran was not prejudiced thereby as the examiner considered medical history as reported by the Veteran which was consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims. He exercised the option of a personal hearing and was afforded one in May 2010 as detailed in the Introduction.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Analysis 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet.App.  202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2011).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2011).

The Veteran's right arm humerus fracture residuals are currently rated under Diagnostic Code 5202 (Other impairment of the humerus). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).

Upon review, the record indicates that the Veteran's right humerus fracture residuals does not include ankylosis and diagnostic Code 5200 (ankylosis of scapulohumeral articulation) is therefore not appropriate.  Further, the Veteran's right arm disability does not include impairment of the clavicle or scapula (Diagnostic Code 5202) or impairment of the humerus (Diagnostic Code 5203).  Use of these diagnostic codes is therefore not warranted. 

The July 2011 VA examination revealed that the Veteran had a limited range of motion in his right shoulder and the Veteran testified during the May 2010 hearing that repetitive motion of the right arm caused pain.  See the Hearing transcript, page 10. As such, the Board finds that Diagnostic Code 5201 (limitation of motion of the arm) is appropriate. 

The Board has also considered rating the Veteran under the Diagnostic Codes pertaining to the elbow and forearm, however, use of these diagnostic codes would not result in a compensable rating.  Moreover, the Veteran testified during the May 2010 hearing, that he experienced problem with "full arm motion" and not his elbow or forearm. See the hearing transcript, page 11.

The record indicates that the Veteran's right hand is his dominant hand.  See, e.g., the May 2010 hearing transcript, page 4.  Diagnostic Code 5201 (arm, limitation of motion of) provides for the following levels of disability for the major upper extremity: to 25 degrees from side, a 40 percent rating; midway between side and shoulder level, a 30 percent rating; and at shoulder level, a 20 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The Veteran was provided with a VA examination in July 2011.  In conducting the examination, the examiner documented the Veteran's complaints of pain in the middle of his upper right arm that developed with sudden movements or prolonged repetitive activity.  He also stated that his right arm was weaker than his left and fatigued easily with activity.  

The Veteran performed forward flexion and abduction that was measured as being from 0 to 160 degrees.  The claims folder does not contain any other measurements documenting range of motion in the Veteran's right shoulder.  

As noted, to warrant an increased rating under Diagnostic Code 5201, the record must show that the Veteran's right arm range of motion is limited to shoulder level.  The range of motion demonstrated during the July 2011 VA examination, however, far exceeds shoulder level.  See 38 C.F.R. § 4.71, Plate I (Shoulder level is 90 degrees). 

In addition to his limitation of motion, the VA examiner noted that there was an increase in right arm fatigue with repeated right arm flexion and abduction without any weight after about twenty repetitions.  The VA examiner described this as a "significant increase" in fatigue.

Moreover, it is clear that the right shoulder disability caused functional problems as the July 2011 VA examination report indicated that the Veteran was unable to lift more than 10 pounds with his right arm and could only hold that weight in his arm for a brief period.  

The VA examiner noted that the Veteran had "difficulty doing any type of work that require[d] prolonged activity with that arm - such as shoveling, painting, [and] hammering . . . due to both pain in the middle of the upper arm and fatigue.  He [could not] throw a ball with the right arm without significant pain."  

Moreover, the Board finds that the Veteran has presented credible lay testimony concerning the extent of his functional loss of the right arm.  

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability. 38 C.F.R. §§4.40, 4.45 and 4.59 (2011).  Accordingly, based on the identified functional limitations of the Veteran's right arm, the Board finds that a 20 percent rating, but no more, is warranted. 

In Fenderson v. West, 12 Vet.App. 119, 126 (1999), the Court discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In the instant case, while the July 2011 VA examination is the first medical evidence of record to describe the functional limitations of the Veteran right shoulder range of motion, the Veteran's May 2010 testimony reveals that these symptoms have been present throughout the appeal period. 

Accordingly, the Board finds that the 20 percent disability rating should be assigned from the date of the grant of service connection on February 26, 2009.

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet.App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected residuals of a right humerus fracture.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the manifestations of the Veteran's disability are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1), is not warranted.


ORDER

An initial 20 percent rating for the service-connected residuals of a right humerus fracture, status post open reduction internal fixation, is granted, subject to the regulations controlling disbursement of VA monetary benefits. 


REMAND

The Veteran is seeking an increased rating for the service-connected right arm nerve palsy.  For the following reasons, the Board believes that this issue must be remanded for further development of the record.  

During the August 2009 VA examination, the Veteran complained of numbness involving the ulnar nerve of the right arm.  He indicated that his entire right arm was weaker than his left, but that he did not drop things as a result of weakness or numbness.  The examination revealed that the Veteran's deep tendon reflexes were intact and that he maintained fine motor control and dexterity.  The examiner noted "minor muscle atrophy" and diagnosed the Veteran with "radial/ulnar nerve palsy." 

The July 2011 VA examination reported that the Veteran's muscle strength for right arm abduction, external rotation, elbow extension, wrist extension and finger extension was diminished.  It was also noted that there was slight atrophy of the right triceps muscle and decreased touch sensation over the outer right upper arm, the dorsal forearm and the dorsum of the right hand.  The Veteran was diagnosed with a right radial nerve injury.  

Upon review, this issue contains medical questions which cannot be answered by the Board. Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

These questions concern whether the radial/ulnar nerve palsy diagnosed during the August 2009 VA examination represents two separate nerve disabilities or whether the Veteran's right arm nerve palsy is best characterized as an upper radial nerve injury that was diagnosed during the July 2011 VA examination.  

In the event that the Veteran's right arm nerve palsy is the result of two separate nerve disabilities, the Board notes that the August 2009 VA examination report does not distinguish between the symptomatology attributable to an ulnar or a radial nerve disability.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately. See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  

However, the anti-pyramiding provision, 38 C.F.R. § 4.14 (2011), states that evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided. Evaluation of the same disability under various diagnoses is to be avoided. See Fanning v. Brown, 4 Vet.App. 225 (1993).

A new medical opinion examination is therefore necessary. See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his right arm nerve palsy.  The RO should take all indicated action to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder in accordance with procedures set forth in 38 C.F.R. § 3.159(e).

2.  Then, the RO should take all indicated action to have the Veteran scheduled for a VA examination to determine the nature and extent of the Veteran's right arm nerve palsy.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner is asked to opine as to whether the Veteran's diagnosed right arm palsy consists of ulnar and/or radial nerve disabilities or whether the Veteran's disability is best described as a disability of the lower radicular group. 

In the event that it is determined that the Veteran's right arm nerve palsy consists of separate radial nerve and ulnar nerve disabilities, the examiner should attempt to distinguish, to the extent possible, the symptomatology which is attributable to each separate nerve disability.  A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


